Citation Nr: 0813660	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  02-06 641	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen the previously denied service connection claim for 
hypertension.  

2.	Entitlement to an increased evaluation for bilateral 
hearing loss, currently rated as 20 percent disabling.  

3.	Entitlement to an increased evaluation for a right knee 
disorder, currently rated as 10 percent disabling.  

4.	Entitlement to an increased evaluation for a left knee 
disorder, currently rated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The record indicates that the veteran had active service from 
March 1954 to August 1967, and from November 1967 to June 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in March 2001 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.  

The issues of increased rating for hearing and knee disorders 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.	The RO denied service connection for hypertension in an 
unappealed October 1996 rating decision.  

2.	In August 1999, the veteran filed a claim to reopen his 
service connection claim for hypertension.        

3.	In the March 2001 rating decision on appeal, the RO denied 
the veteran's claim to reopen his service connection claim 
for hypertension.  

4.	VA has not received new and material evidence that would 
warrant a reopening of the veteran's service connection claim 
for hypertension.  


CONCLUSIONS OF LAW

1.	An October 1996 rating decision that denied the veteran's 
service connection claim for hypertension is final.  38 
U.S.C.A. § 7105 (2002); 38 C.F.R. § 20.200 (2007).   

2.	New and material evidence not been submitted to reopen the 
claim of service connection for hypertension.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (as in effect prior to 
August 29, 2001).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is attempting to reopen his previously denied 
service connection claim for hypertension.  In the interest 
of clarity, the Board will initially discuss whether this 
claim has been properly developed for appellate purposes.  
The Board will then address the merits of the claim, 
providing relevant VA law and regulations, the relevant 
facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in a letter 
from VA dated in June 2007.  38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159.  VA informed the veteran of the elements that 
comprise his claim and of the evidence needed to substantiate 
the claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), and Kent v. Nicholson, 20 Vet. App 1 (2006).  VA 
requested from the veteran relevant evidence, or information 
regarding evidence which VA should obtain (the Board also 
finds that the veteran was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (veteran 
should be notified that he should submit any pertinent 
evidence in his possession).  And VA advised the veteran of 
the respective duties of the VA and of the veteran in 
obtaining evidence needed to substantiate his claim. 

The Board notes a deficiency with VCAA notification, however.  
VA provided notification to the veteran after the initial 
adjudication of his claim in March 2001.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (VCAA notice must 
be provided to a claimant before the initial unfavorable RO 
decision).  Nevertheless, the Board finds that any presumed 
prejudice incurred by the veteran is rebutted by the record, 
and that proceeding with a final decision is appropriate 
here.  See Sanders v. Nicholson, 487 F.3d 881 (2007).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328.  As will be noted below, the 
veteran's claim to reopen will be denied.  As such, the 
veteran will not be negatively affected by the untimely 
notice here.  In sum, the Board finds that VA satisfied VCAA 
notification requirements in this matter.

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal.  VA afforded the veteran the 
opportunity to appear before hearings to voice his 
contentions.  And the veteran underwent VA compensation 
evaluation for his hypertension in March 2000, even though 
that examiner did not render a nexus opinion as to whether 
the veteran's service relates to his hypertension.  See 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1341-44 (Fed. Cir. 2003) (upholding 
validity of 3.159(c)(4)(C)(iii) and finding that, "without 
the introduction of new and material evidence, VA is not 
required to provide a medical examination or opinion").  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claim here.  

II.  The Claim to Reopen the Claim for Service Connection

The veteran originally claimed service connection for 
hypertension in July 1996.  In an unappealed October 1996 
rating decision, the RO denied the veteran's claim.  This 
decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.200 (2007).  

In August 1999, the veteran attempted to reopen his service 
connection claim for hypertension.  In March 2001, the RO 
denied this claim.  In April 2001, the veteran filed a notice 
of disagreement against that decision.  In a March 2002 
Statement of the Case, the RO affirmed its denial.  In an 
April 2002 statement, the veteran appealed this denial, and 
argued that service connection was warranted in this matter.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 
(2006).  In January 2008, moreover, the veteran's 
representative requested that the Board consider whether the 
veteran's hypertension relates to the veteran's service-
connected post-traumatic stress disorder (PTSD).  See 
38 C.F.R. § 3.310 (2007).  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2007).  Establishing service-connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2006).  
See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

Where a claim has been finally decided, VA, before addressing 
that claim anew, must first determine whether new and 
material evidence has been submitted to reopen that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  If new and material 
evidence is presented or secured with respect to a final 
decision, the Secretary shall reopen and review the former 
disposition of that claim.  See 38 U.S.C.A. § 5108.  As such, 
to address the merits of the veteran's underlying service 
connection claim here, the Board must first decide whether VA 
has obtained new and material evidence since the final 
October 1996 rating decision which denied the veteran's 
service connection claim for hypertension.        

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal regardless of the RO's 
determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).  When a claim to reopen is presented, a two-step 
analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

Under the version of 38 C.F.R. § 3.156(a) applicable to this 
case, new and material evidence is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The Board acknowledges that there has 
been a regulatory change in the definition of new and 
material evidence that is applicable to all claims filed on 
or after August 29, 2001.  As the veteran's claim in this 
case was filed prior to August 29, 2001, the earlier version 
of the definition of new and material evidence remains 
applicable in this case.

Again, VA denied the veteran's original service connection 
claim in a final October 1996 rating decision.  To determine 
whether new and material evidence has been submitted since 
then, the Board must compare the evidence of record at the 
time of that decision with the evidence of record received 
since that decision.  

	Evidence of Record Considered in the October 1996 Rating 
Decision 

The relevant evidence in October 1996 consisted of the 
veteran's statements, service medical records that do not 
indicate hypertension or any heart problems, a March 1974 
discharge report of medical examination that found the 
veteran's heart and vascular systems to be normal, and which 
found blood pressure of 104/80, a May 1980 VA examination 
report noting blood pressure of 110/90 but not noting 
hypertension, a November 1991 VA examination report noting 
hypertension, 1994-1995 Army hospital treatment records 
noting hypertension, and a March 1994 private medical record 
noting hypertension with an onset of "10 years ago."    

In sum, the evidence in October 1996 indicated that the 
veteran had hypertension, but that its onset was years after 
his June 1974 discharge from active service.  As such, VA 
denied the veteran's claim.  Again, this decision became 
final.  It is therefore not subject to revision upon the same 
factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

	Evidence Submitted Since the October 1996 Rating 
Decision 

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim for 
service connection is evidence that has been added to the 
record since the final October 1996 rating decision.  Since 
that decision, the RO has received additional statements from 
the veteran; additional Army hospital treatment records such 
as a January 1983 treatment record noting "possible" 
hypertension, an October 1983 record noting a self-reported 
hypertension diagnosis since December 1982 (rendered in a 
civil service examination), a January 1984 treatment record 
indicating "mild" hypertension and noting a 5-day blood 
pressure check, a December 1984 treatment record indicating 
blood pressure of 150/100, and noting a planned 5-day blood 
pressure check, a January 1985 record indicating prescription 
of hypertension medication, and a December 1993 record 
indicating a "7 to 8 year history" with hypertension; VA 
treatment records dated since 2000 reflecting treatment for 
hypertension; a private treatment record dated in March 2000 
indicating onset of hypertension 12 years earlier; another 
March 2000 private medical record indicating hypertension "x 
10 yrs - well controlled[;]" a March 2000 VA compensation 
examination report noting hypertension, and noting that the 
veteran indicated that he had had hypertension for 10-12 
years; and a transcript of an April 2004 RO personal hearing, 
in which the veteran stated that he had been diagnosed with 
hypertension while in service.  

This is certainly new evidence in the claims file.  It has 
been included in the claims file since the October 1996 final 
rating decision.  But the Board finds none of this evidence 
to be material evidence.  None of the new evidence bears 
directly and substantially upon the specific issue of service 
connection here.  None of the new evidence shows that the 
veteran had hypertension during service.  See 38 C.F.R. 
§ 3.303.  None of the new evidence shows that the veteran 
manifested hypertension within one year of service.  See 
38 C.F.R. §§ 3.307, 3.309 (2007) (hypertension will be 
presumed incurred in service if it manifests within one year 
of discharge from service).  And none of the new evidence 
shows that the veteran's current hypertension relates to his 
current PTSD.  See Roebuck v. Nicholson, 20 Vet. App. 207 
(2006) (claim alleging separate theories of causation 
constitutes one claim for adjudication purposes).  

In sum, the new evidence regarding the veteran's hypertension 
is redundant with the evidence that was of record in October 
1996.  The new evidence merely reiterates what was known then 
- that the veteran has hypertension, and that he had been 
diagnosed with the disorder sometime after discharge from 
service.  Indeed, rather than indicating service connection, 
the new evidence reinforces what the record indicated in 
October 1996 - that the onset of the veteran's hypertension 
was in the early 1980s, several years after his discharge 
from service in 1974.  Hence, the Board finds that the new 
evidence alone, or in conjunction with evidence of record in 
1996, is not so significant that it must be considered in 
order to fairly decide the merits of the veteran's service 
connection claim.  See 38 C.F.R. § 3.156(a) (as in effect 
prior to August 29, 2001).  

Accordingly, the claim to reopen the service connection claim 
for hypertension is denied.     

The evidence of record preponderates against the veteran's 
claim to reopen his service connection claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996) (to deny a claim on its 
merits, the evidence must preponderate against the claim).  
As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has closely reviewed and considered 
the veteran's statements.  While his statements may be viewed 
as evidence, the Board must also note that laypersons without 
medical expertise or training are not competent to offer 
medical evidence on matters involving diagnosis and etiology.  
Therefore, his lay statements alone are insufficient to prove 
his claim.  Ultimately, a lay statement, however sincerely 
communicated, cannot form a factual basis for granting a 
claim requiring medical determinations.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

ORDER

The application to reopen the claim of entitlement to service 
connection for hypertension is denied.


REMAND

The veteran has claimed increased ratings for service-
connected knee and hearing disorders since an April 2001 
notice of disagreement contesting the initial evaluations 
assigned for these disorders in the March 2001 rating 
decision on appeal.    

In June 2007, the RO submitted to the veteran a VCAA letter 
pertaining to the veteran's increased rating claims here.  
This letter did not address the specific criteria under the 
diagnostic codes for hearing and knee disorders.  See 
38 C.F.R. §§ 4.71a, 4.85, 4.86 (2007).   

In January 2008, the U.S. Court of Appeals for Veterans 
Claims (Court) issued its decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In this decision, the Court 
addressed VA claims for increased compensation.  

In relevant part, the Court stated in Vazquez-Flores that, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should submit to the veteran 
a new VCAA letter addressing the 
veteran's increased rating claims for 
hearing loss and knee disorders.  See 
Vazquez-Flores, supra.  

2.  In the letter, the RO should advise 
the veteran that he may submit evidence 
showing any effects of worsening, or 
increase in severity, upon his 
employment and daily life.  

3.  In the letter, the RO should 
provide specific notice of the criteria 
in the diagnostic codes at issue here - 
Diagnostic Codes 5003, 5010, 5256 
through 5263, and 6100.  See 38 C.F.R. 
§§ 4.71a, 4.85, 4.86 (2007).     

4.  The RO should then readjudicate the 
issues on appeal.  If a determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


